—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Jefferson County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing the petition seeking scheduled visitation for petitioner and his five children without conducting a hearing (see, Matter of Wise v Del Toro, 122 AD2d 714; see also, Gugino-Toufexis v Toufexis, 154 AD2d 914). We therefore remit the matter to Jefferson County Family Court for a hearing on the petition. (Appeal from Order of Jefferson County Family Court, Schwerzmann, J.—Visitation.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.